Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	
QPIDS Path 2 IDS
The IDS of March 4th, 2021 has been considered. The closest prior art cited in the IDS of 03/04/2021, is the Office Action issued in U.S. Patent Application No. 16/343,831, where a rejection was made over the teachings of Makimizu (WO2015/087549A, translation provided with this Office Action) which is available under 102(a)(1) Grace Period Inventor Disclosure Exception (See MPEP 2153.01(a)). In the interest of the clarity of the record, the Makimizu reference itself was not listed on an IDS.
Currently, the limitations claim 1 have a reduction annealing step with a heating zone with an H2O concentration of 10 –600 ppm and a soaking zone following the heating zone with a concentration of 700 – 5000 ppm, that is the heating zone and soaking zone require different concentrations of H2O, that do not overlap.
Makimizu teaches a highly similar method of making including reduction annealing, but teaches that the reduction annealing is performed in an atmosphere with a H2O concentration of 500 – 5000 ppm [page 6, line 218 – 220]. Makimizu also teaches that “upper portions” and “lower portions” of the reduction annealing furnace may sometimes have a difference in H2O concentration and that the upper portion may have a higher H2O concentration than the lower portion [page 10, line 375 – 388], but does not teach or reasonably suggest the “upper portion” corresponds to a “soaking zone” and the “lower portion” corresponds to a “heating zone”. However, Makimizu states that the “upper portion” and “lower portion” correspond to physical positions in the furnace and Makimizu itself or in combination 2O concentrations or other rationale and/or potential for modification, a person of ordinary skill would not find it obvious to purposely modify the furnace configuration such that a soaking zone was in the upper portion and the heating zone was in the lower portion. 
Claims 3-8 and 10-16 depend from or otherwise require the features of claim 1.
	

Reasons for Allowance
Claims 1, 3 – 8, and 10-16 are allowed.
The reasons for allowance remain unchanged from those previously presented in the Notice of Allowance mailed on 11/04/2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737   


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731